DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation that the disposable cup is provided by an establishment does not further limit the structure of the disposable cup.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. PGPUB 2016/0198876 A1 to Mithal (“Mithal”).
As to claim 14, Mithal teaches a method for using a reusable lid, the method comprising: providing a reusable lid (lid 10) adapted for use to fit over a top rim (rolled rim 502) and top opening of a disposable (pg. 5, ¶ 0063) cup (cup 500), wherein the disposable cup is provided by an establishment (pg. 1, ¶ 0003 “commercial drinking cup lid” where “commercial” implies a place of commerce, i.e. a commercial coffee establishment, and would thus be provided to a user by the establishment), wherein the reusable lid is sized and is dimensioned to fit a specific size and set of dimensions associated with the disposable cup (pg. 5, ¶ 0063), wherein the reusable lid is reusable multiple times and over an extended period of time and can cover any disposable cup having the specific size and the set of dimensions that corresponds to the size of the reusable lid (pg. 5, ¶ 0064).
As to claim 15, Mithal teaches the method of claim 14, further comprising, positioning an outer rim (wall 26) of the reusable lid over the top rim of the disposable cup (Fig. 9).
As to claim 16, Mithal teaches the method of claim 14, further comprising, positioning the reusable lid such that an interior wall (wall 28) that extends continuously below an upper platform (central portion 70) of the reusable lid is located inside of an interior of the disposable cup (Fig. 9), wherein the interior wall of the reusable lid contacts and abuts against inner walls of the interior of the disposable cup (Fig. 9).
As to claim 17, Mithal teaches the method of claim 16, wherein the interior wall acts to provide a tight fit between the reusable lid and the cup (pg. 6, ¶ 0083).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mithal in view of U.S. PGPUB 2011/0068113 A1 to Kim (“Kim”).
As to claim 1, Mithal teaches a reusable lid (lid 10) to cover a top opening of a cup (drinking cup 500), the reusable lid comprising: an upper platform (annular portion 30), wherein the upper platform comprises: a top level (drink spout 40), wherein the top level includes a drink opening (opening 60); an outer rim (wall 24), wherein the outer rim protrudes downwardly (Fig. 9); and a lower platform (central portion 70), wherein the lower platform comprises: an interior wall (wall 28) located on the underside of the reusable lid (Fig. 9), wherein the interior wall is a circular wall that is continuously formed and descends downwardly from the upper platform (Fig. 9); but does not teach a drink cover configured to cover the drink opening, wherein the drink cover is configured to selectively cover and provide access to the drink opening.
Kim teaches a drink cover (covering apron 15) configured to cover the drink opening (aperture 19), wherein the drink cover is configured to selectively cover (Kim Fig. 2) and provide access (Kim Fig. 3) to the drink opening.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the covering apron of Kim with the lid as taught by Mithal to assist in preventing cup lid contamination by hand and avoid the spillage of cup contents (Kim, pg. 1, ¶ 0003).
As to claim 2, Mithal modified by Kim teaches the reusable lid of claim 1, wherein the reusable lid is configured to be positioned over a top rim (rolled rim 502) of a cup (cup 500), wherein the outer rim of the upper platform of the reusable lid is configured to fit over the top rim of the cup (Mithal, Fig. 9), and wherein the interior wall located on the underside of the lower platform is positioned within an interior of the cup and makes contact with interior walls of the cup (Mithal, Fig. 9).
As to claim 3, Mithal modified by Kim teaches the reusable lid of claim 2, wherein the interior wall acts to provide a tight fit between the reusable lid and the cup (Mithal, pg. 6, ¶ 0083).
As to claim 4, Mithal modified by Kim teaches the reusable lid of claim 1, wherein the upper platform further comprises: a circular wall (inner spout wall 36), wherein the circular wall is continuous and encircles a flat surface (central portion 70) located beneath the top level (Mithal, Fig. 5), wherein the circular wall angles downwardly towards the flat surface.
As to claim 5, Mithal modified by Kim teaches the reusable lid of claim 4, wherein the drink cover (covering apron 15) is positioned on the flat surface (horizontal surface 42) located beneath the top level (surface that has aperture 19 Kim Fig. 5) and encircled by the continuously formed, circular wall (vertical wall that extends from horizontal surface 42 to the surface that includes aperture 19, as seen in Kim Fig. 3), as taught by Kim.
As to claim 6, Mithal modified by Kim al teaches the reusable lid of claim 1, wherein the reusable lid can be positioned on top of a disposable cup (Mithal, pg. 5, ¶ 0063).
As to claim 7, Mithal modified by Kim teaches the reusable lid of claim 6, wherein the disposable cup is provided by an establishment. With respect to claim 7, insofar as understood, the feature wherein the disposable cup is provided by an establishment, is considered to be a recitation of the intended use of the claimed invention.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
As to claim 8, Mithal modified by Kim teaches the reusable lid of claim 1, wherein the reusable lid is adapted to fit in a portable carrying case. With respect to claim 8, insofar as understood, the feature wherein the reusable lid is adapted to fit in a portable carrying case, is considered to be a recitation of the intended use of the claimed invention.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
As to claim 9, Mithal modified by Kim teaches the reusable lid of claim 8, wherein the portable carrying case comprises: a lid; and a base, wherein the reusable lid is configured to fit within an interior space of the portable carrying case. The portable carrying case is outside the scope of the claim and the prior art must only be capable of use in the intended manner, therefore the lid as taught by Mithal modified by Kim is capable of being put into a carrying case.
With respect to claim 9, insofar as understood, the feature wherein the portable carrying case comprises: a lid; and a base, wherein the reusable lid is configured to fit within an interior space of the portable carrying case, is considered to be a recitation of the intended use of the claimed invention.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
As to claim 10, Mithal modified by Kim teaches the reusable lid of claim 9, wherein the portable carrying case further comprises a tab, wherein the tab is connected to the base, wherein the tab is configured to be selectively pressed to open the lid located on top of the base. The portable carrying case is outside the scope of the claim and the prior art must only be capable of use in the intended manner, therefore the lid as taught by Mithal modified by Kim is capable of being put into a carrying case.
With respect to claim 10, insofar as understood, the feature wherein the portable carrying case further comprises a tab, wherein the tab is connected to the base, wherein the tab is configured to be selectively pressed to open the lid located on top of the base, is considered to be a recitation of the intended use of the claimed invention.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mithal in view of Kim further in view of U.S. PGPUB 2019/0105144 A1 to Buenrostro et al. (“Buenrostro”).
As to claim 11, Mithal teaches a system for a reusable lid and carrying case, wherein the system comprises: the reusable lid (lid 10), wherein the reusable lid comprises: an upper platform (annular portion 30), wherein the upper platform comprises: a top level (drink spout 40), wherein the top level includes a drink opening (opening 60); a circular wall (inner spout wall 36), wherein the circular wall is continuous and encircles a flat surface (central portion 70) located beneath the top level (Fig. 5), wherein the circular wall angles downwardly towards the flat surface (Fig. 5); an outer rim (wall 24), wherein the outer rim protrudes downwardly from the upper platform (Fig. 9); a lower platform (wall 26), wherein the lower platform comprises: an interior wall (wall 28) located on the underside of the upper platform, wherein the interior wall is a circular wall that is continuously formed and descends downwardly from an underside of the upper platform (Fig. 9), wherein the reusable lid is configured to be positioned over a top rim (rolled rim 502) of a cup (cup 500), wherein the outer rim of the upper platform fits over the top rim of the cup (Fig. 9), and the interior wall of the reusable lid fits within an interior of the cup (Fig. 9), wherein the interior wall acts to provide a tight fit between the reusable lid and the cup (pg. 6, ¶ 0083); but does not teach a drink cover configured to cover the drink opening, wherein the drink cover is positioned on the flat surface located beneath the top level and encircled by the continuously formed, circular wall, wherein the drink cover is hingedly connected to the flat surface and is configured to selectively cover and provide access to the drink opening; a carrying case, wherein the carrying case is configured to contain the reusable lid, the carrying case further comprising: a lid; and a base, wherein the reusable lid is configured to fit within an interior space of the carrying case.
Kim teaches a drink cover (covering apron 15) configured to cover the drink opening (aperture 19), wherein the drink cover is positioned on the flat surface (horizontal surface 42) located beneath the top level (surface that has aperture 19, Kim Fig. 5) and encircled by the continuously formed, circular wall (vertical wall that extends from horizontal surface 42 to the surface that includes aperture 19, as seen in Kim Fig. 3), wherein the drink cover is hingedly (hinge 20) connected to the flat surface (Kim Fig. 3) and is configured to selectively cover (Kim Fig. 2) and provide access (Kim Fig. 3) to the drink opening.
Buenrostro teaches a carrying case (case 1), wherein the carrying case is configured to contain the reusable lid (Buenrostro, pg. 1, ¶ 0015), the carrying case further comprising: a lid (case lid 11); and a base (well 15), wherein the reusable lid is configured to fit within an interior space of the carrying case (Buenrostro, pg. 1, ¶ 0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the covering apron of Kim and to use the case of Buenrostro with the lid as taught by Mithal to assist in preventing cup lid contamination by hand and avoid the spillage of cup contents (Kim, pg. 1, ¶ 0003) and to provide a case for a reusable lid that is less likely to be lost by the user (Buenrostro, pg. 1, ¶ 0002).
As to claim 12, Mithal modified by Kim and Buenrostro teaches the system of claim 11, wherein the carrying case further comprises a tab (interlocking clip 5a), wherein the tab is connected to base (Buenrostro, Fig. 1), wherein the tab is configured to be selectively pressed to open the lid located on top of the base (Buenrostro, pg. 1-2, ¶ 0015), as taught by Buenrostro.
As to claim 13, Mithal modified by Kim and Buenrostro teaches the system of claim 11, wherein the carrying case is attachable (anchor 12) to another item by hooking or otherwise securing the carrying case onto the other item (Buenrostro, pg. 1, ¶ 0003), as taught by Buenrostro.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mithal in view of Buenrostro.
As to claim 18, Mithal teaches the method of claim 14, but does not teach further comprising, providing a portable carrying case configured to retain the reusable lid within an interior cavity of the portable carrying case.
Buenrostro teaches further comprising, providing a portable carrying case (case 1) configured to retain the reusable lid within an interior cavity (well 15) of the portable carrying case (Buenrostro, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the case of Buenrostro with the lid as taught by Mithal to provide a case for a reusable lid that is less likely to be lost by the user (Buenrostro, pg. 1, ¶ 0002).
As to claim 19, Mithal modified by Buenrostro teaches the method of claim 18, further comprising, providing the portable carrying case that is configured to be hooked (anchor 12) onto or otherwise attached to another portable item (Buenrostro, pg. 1, ¶ 0003), as taught by Buenrostro.
As to claim 20, Mithal modified by Buenrostro teaches the method of claim 19, wherein the another portable item comprises a set of keys, a cell phone, a purse (Buenrostro, pg. 1, ¶ 0003), or a wallet, as taught by Buenrostro.
Conclusion
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427. The examiner can normally be reached Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733